               Case 1:20-cv-00907 Document 1 Filed 04/06/20 Page 1 of 7



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,              )
                                        )                Case No. 1:20-cv-00907
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 RICHARD J. CHANDLER,                   )
                                        )
          Defendant.                    )
 _______________________________________)


                                           COMPLAINT

         Plaintiff, the United States of America, at the request and with the authorization of a

delegate of the Secretary of the Treasury, and at the direction of the Attorney General of the

United States, brings this action to collect the civil penalties, including statutory additions,

assessed against Defendant Richard J. Chandler pursuant to 31 U.S.C. § 5321(a)(5) for his non-

willful failure to report his interest in foreign bank accounts for the 2011 through 2014 calendar

years.

                                      Jurisdiction and Venue

         1.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1345,

and 1355.

         2.     Upon information and belief, Defendant Richard Chandler is not a resident of the

United States. Thus, venue is proper pursuant to 28 U.S.C. § 1391(c)(3) because “a defendant

not resident in the United States may be sued in any judicial district.”




                                                   1
             Case 1:20-cv-00907 Document 1 Filed 04/06/20 Page 2 of 7



                                              Parties

       3.      The Plaintiff is the United States of America.

       4.      Defendant Richard J. Chandler is a citizen of the United States who, upon

information and belief, resides at Obertillstrasse 11, Adliswil CH-8134, Switzerland.



                             Richard Chandler’s Legal Obligations

       5.      Pursuant to 31 U.S.C. § 5314, the Secretary of the Treasury is authorized to

require United States citizens (among others) to report certain transactions with foreign financial

agencies. Pursuant to 31 C.F.R. §§ 1010.350, each United States person having a financial

interest in, or signatory authority over, a bank, securities, or other financial account exceeding

$10,000 at any time during a calendar year in a foreign country shall report such relationship to

the Internal Revenue Service (IRS) for each year in which such relationship exists.

       6.      For the relevant years at issue in this case, a United States person met the

reporting requirement outlined in Paragraph 5 by filing a Report of Foreign Bank and Financial

Accounts (commonly known as “FBAR”) on or before June 30 of the year following each

applicable calendar year. See 31 U.S.C. § 1010.306(c). Before 2013, the appropriate form was

Form TD-F 90.22.1, and beginning in 2013, the appropriate form was Financial Crimes

Enforcement Network (FinCEN) Form 114.

       7.      Pursuant to 31 U.S.C. § 5321(a)(5), the Secretary of the Treasury is authorized to

impose civil penalties for failure to comply with the reporting requirements of 31 U.S.C. § 5314.

A failure to file an FBAR for any calendar year in which it is required is punishable by a civil

penalty not exceeding $10,000.00 for each non-willful violation of the reporting requirements of

§ 5314. See 31 U.S.C. § 5321(a)(5)(B)(i).



                                                  2
             Case 1:20-cv-00907 Document 1 Filed 04/06/20 Page 3 of 7



  Richard Chandler Failed to Timely Report His Interest in Foreign Financial Accounts

       8.      Richard Chandler is a United States citizen by birth.

       9.      Mr. Chandler moved to Switzerland when he was young and, upon information

and belief, currently resides in Switzerland. His last-known address is in Switzerland, and he has

voluntarily provided Swiss addresses to the United States.

       10.     Mr. Chandler had a financial interest in foreign bank accounts at Credit Suisse in

Switzerland during at least 2011 through 2014.

       11.     In 2015, Mr. Chandler voluntarily disclosed to the IRS, through the Offshore

Voluntary Disclosure Program (OVDP), that he maintained ten to eleven foreign bank accounts

at Credit Suisse, including deposit accounts XXXX-XXXX25-01 and XXXX-XXXX25-05,

between 2011 and 2014.

       12.     On or about October 1, 2015, Mr. Chandler voluntarily filed with the IRS

delinquent FBARs for 2011 through 2014.

                                               2011

       13.     Richard Chandler had a financial interest in foreign bank accounts at Credit

Suisse in Switzerland during at least 2011.

       14.     On or about October 1, 2015, Mr. Chandler voluntarily disclosed that, for 2011,

the aggregate amount in his accounts at Credit Suisse exceeded $10,000.

       15.     Pursuant to 31 U.S.C. § 5314, Mr. Chandler was required to file an FBAR

reporting his financial interest in the Credit Suisse accounts for the 2011 calendar year on or

before June 30, 2012.

       16.     Mr. Chandler failed to timely file an FBAR for 2011 regarding his financial

interest in the Credit Suisse accounts.



                                                 3
             Case 1:20-cv-00907 Document 1 Filed 04/06/20 Page 4 of 7



       17.     Mr. Chandler failed to provide reasonable cause as to why he filed a delinquent

FBAR for the calendar year 2011.

                                               2012

       18.     Richard Chandler had a financial interest in foreign bank accounts at Credit

Suisse in Switzerland during at least 2012.

       19.     On or about October 1, 2015, Mr. Chandler voluntarily disclosed that, for 2012,

the aggregate amount in his accounts at Credit Suisse exceeded $10,000.

       20.     Pursuant to 31 U.S.C. § 5314, Mr. Chandler was required to file an FBAR

reporting his financial interest in the Credit Suisse accounts for the 2012 calendar year on or

before June 30, 2013.

       21.     Mr. Chandler failed to timely file an FBAR for 2012 regarding his financial

interest in the Credit Suisse accounts.

       22.     Mr. Chandler failed to provide reasonable cause as to why he filed a delinquent

FBAR for the calendar year 2012.

                                               2013

       23.     Richard Chandler had a financial interest in foreign bank accounts at Credit

Suisse in Switzerland during at least 2013.

       24.     On or about October 1, 2015, Mr. Chandler voluntarily disclosed that, for 2013,

the aggregate amount in his accounts at Credit Suisse exceeded $10,000.

       25.     Pursuant to 31 U.S.C. § 5314, Mr. Chandler was required to file an FBAR

reporting his financial interest in the Credit Suisse accounts for the 2013 calendar year on or

before June 30, 2014.




                                                 4
             Case 1:20-cv-00907 Document 1 Filed 04/06/20 Page 5 of 7



       26.     Mr. Chandler failed to timely file an FBAR for 2013 regarding his financial

interest in the Credit Suisse accounts.

       27.     Mr. Chandler failed to provide reasonable cause as to why he filed a delinquent

FBAR for the calendar year 2013.

                                                2014

       28.     Mr. Chandler had a financial interest in foreign bank accounts at Credit Suisse in

Switzerland during at least 2014.

       29.     On or about October 1, 2015, Mr. Chandler voluntarily disclosed that, for 2014,

the aggregate amount in his accounts at Credit Suisse exceeded $10,000.

       30.     Pursuant to 31 U.S.C. § 5314, Mr. Chandler was required to file an FBAR

reporting his financial interest in the Credit Suisse accounts for the 2014 calendar year on or

before June 30, 2015.

       31.     Mr. Chandler failed to timely file an FBAR for 2014 regarding his financial

interest in the Credit Suisse accounts.

       32.     Mr. Chandler failed to provide reasonable cause as to why he filed a delinquent

FBAR for the calendar year 2014.



        Count I: Collect Civil Penalties Assessed Pursuant to 31 U.S.C. § 5321(a)(5)

       33.     On April 18, 2018, a delegate of the Secretary of the Treasury assessed civil

penalties against Richard Chandler pursuant to 31 U.S.C. § 5321(a)(5) in the total amount of

$10,000 for his non-willful failure to timely file an FBAR to disclose his financial interest in the

foreign deposit accounts identified as XXXX-XXXX25-01 and XXXX-XXXX25-05 for 2011.




                                                 5
              Case 1:20-cv-00907 Document 1 Filed 04/06/20 Page 6 of 7



        34.    On February 8, 2019, a delegate of the Secretary of the Treasury assessed civil

penalties against Mr. Chandler pursuant to 31 U.S.C. § 5321(a)(5) in the amount of $10,000 per

year for a total amount of $30,000 for his non-willful failure to timely file FBARs to disclose his

financial interest in the foreign deposit account identified as XXXX-XXXX25-01 for 2012,

2013, and 2014.

        35.    Despite notice and demand, Mr. Chandler has failed to fully pay the penalties

described in Paragraphs 33 and 34, above.

        36.    Interest and penalties have accrued, and will continue to accrue, on the penalties

described in Paragraphs 33 and 34, above, pursuant to 31 U.S.C. § 3717 until they are paid in

full.

        37.    As of January 31, 2020, Defendant Richard Chandler is indebted to the United

States with respect to the penalties described in Paragraphs 33 and 34, above, in the amount of

$43,306.29, plus statutory additions that continue to accrue thereafter as provided by law.




                                                 6
             Case 1:20-cv-00907 Document 1 Filed 04/06/20 Page 7 of 7



                                        Prayer for Relief

WHEREFORE, the United States respectfully prays that this Court:

   A. Enter judgment in favor of the United States and against Richard J. Chandler, with

       respect to the civil penalty assessments described in Paragraphs 33–37, above, in the

       amount of $43,306.29 as of January 31, 2020, plus statutory interest and other additions

       to tax accruing thereafter according to law until paid in full;

   B. Award the United States its costs incurred in prosecuting this action; and

   C. Such other and further relief as the Court deems just and proper.




Dated: April 6, 2020                                  RICHARD E. ZUCKERMAN
                                                      Principal Deputy Assistant Attorney General


                                                      /s/ Emily K. Miller
                                                      EMILY K. MILLER
                                                      Trial Attorney, Tax Division
                                                      U.S. Department of Justice
                                                      P.O. Box 227
                                                      Washington, D.C. 20044
                                                      202-353-7509 (v)
                                                      202-514-6866 (f)
                                                      Emily.K.Miller@usdoj.gov




                                                 7
                                     Case 1:20-cv-00907 Document 1-1 Filed 04/06/20 Page 1 of 1
-6 5HY         &,9,/&29(56+((7
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

, D      3/$,17,))6                                                                                           '()(1'$176
United States of America                                                                                     Richard J. Chandler

     E &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                        &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW                                n/a
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                        (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               127( ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                              7+(75$&72)/$1',192/9('
                                                                                                                  
     F $WWRUQH\V(Firm Name, Address, and Telephone Number)                                                 $WWRUQH\V(If Known)




,,%$6,62)-85,6',&7,21(Place an “X” in One Box Only)                                     ,,,&,7,=(16+,32)35,1&,3$/3$57,(6 (Place an “X” in One Box for Plaintiff
                                                                                                           (For Diversity Cases Only)                                                               and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                        37) '()         37)  '()
        3ODLQWLII                            (U.S. Government Not a Party)                         &LWL]HQRI7KLV6WDWH                              u     u    ,QFRUSRUDWHGor3ULQFLSDO3ODFH                             u     u 
                                                                                                                                                                    RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                               &LWL]HQRI$QRWKHU6WDWH                  u          u        ,QFRUSRUDWHGand3ULQFLSDO3ODFH                   u          u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                                             RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                   &LWL]HQRU6XEMHFWRID                   u          u        )RUHLJQ1DWLRQ                                     u          u 
                                                                                                   )RUHLJQ&RXQWU\
,91$785(2)68,7(Place an “X” in One Box Only)                                                                                                        &OLFNKHUHIRU1DWXUHRI6XLW&RGH'HVFULSWLRQV
           &2175$&7                                            72576                                  )25)(,785(3(1$/7<                                    %$1.5837&<                                27+(567$787(6
u   ,QVXUDQFH                    3(5621$/,1-85<            3(5621$/,1-85<         u 'UXJ5HODWHG6HL]XUH                    u $SSHDO86&                      u )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                  u 3HUVRQDO,QMXU\           RI3URSHUW\86&                 u :LWKGUDZDO                             u 4XL7DP 86&
u   0LOOHU$FW                   u $LUSODQH3URGXFW                  3URGXFW/LDELOLW\   u 2WKHU                                        86&                                  D
u   1HJRWLDEOH,QVWUXPHQW                 /LDELOLW\            u +HDOWK&DUH                                                                                                       u 6WDWH5HDSSRUWLRQPHQW
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO                   3KDUPDFHXWLFDO                                                        3523(57<5,*+76                           u $QWLWUXVW
        (QIRUFHPHQWRI-XGJPHQW             6ODQGHU                      3HUVRQDO,QMXU\                                                    u &RS\ULJKWV                             u %DQNVDQG%DQNLQJ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶                3URGXFW/LDELOLW\                                                  u 3DWHQW                                 u &RPPHUFH
u   5HFRYHU\RI'HIDXOWHG                 /LDELOLW\            u $VEHVWRV3HUVRQDO                                                     u 3DWHQW$EEUHYLDWHG                   u 'HSRUWDWLRQ
       6WXGHQW/RDQV                u 0DULQH                            ,QMXU\3URGXFW                                                      1HZ'UXJ$SSOLFDWLRQ                u 5DFNHWHHU,QIOXHQFHGDQG
        ([FOXGHV9HWHUDQV           u 0DULQH3URGXFW                    /LDELOLW\                                                         u 7UDGHPDUN                                   &RUUXSW2UJDQL]DWLRQV
u   5HFRYHU\RI2YHUSD\PHQW               /LDELOLW\             3(5621$/3523(57<                      /$%25                               62&,$/6(&85,7<                            u &RQVXPHU&UHGLW
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH             u 2WKHU)UDXG             u )DLU/DERU6WDQGDUGV                    u +,$ II                                  86&RU
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH             u 7UXWKLQ/HQGLQJ             $FW                                    u %ODFN/XQJ                         u 7HOHSKRQH&RQVXPHU
u   2WKHU&RQWUDFW                        3URGXFW/LDELOLW\     u 2WKHU3HUVRQDO          u /DERU0DQDJHPHQW                        u ',:&',::  J                            3URWHFWLRQ$FW
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                    3URSHUW\'DPDJH           5HODWLRQV                              u 66,'7LWOH;9,                         u &DEOH6DW79
u   )UDQFKLVH                             ,QMXU\                u 3URSHUW\'DPDJH         u 5DLOZD\/DERU$FW                       u 56,  J                             u 6HFXULWLHV&RPPRGLWLHV
                                     u 3HUVRQDO,QMXU\                 3URGXFW/LDELOLW\    u )DPLO\DQG0HGLFDO                                                                        ([FKDQJH
                                              0HGLFDO0DOSUDFWLFH                                      /HDYH$FW                                                                           u 2WKHU6WDWXWRU\$FWLRQV
       5($/3523(57<                     &,9,/5,*+76            35,621(53(7,7,216          u 2WKHU/DERU/LWLJDWLRQ                    )('(5$/7$;68,76                          u $JULFXOWXUDO$FWV
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV           +DEHDV&RUSXV             u (PSOR\HH5HWLUHPHQW                     u 7D[HV 863ODLQWLII                  u (QYLURQPHQWDO0DWWHUV
u   )RUHFORVXUH                  u 9RWLQJ                    u $OLHQ'HWDLQHH               ,QFRPH6HFXULW\$FW                          RU'HIHQGDQW                          u )UHHGRPRI,QIRUPDWLRQ
u   5HQW/HDVH (MHFWPHQW       u (PSOR\PHQW                u 0RWLRQVWR9DFDWH                                                     u ,56²7KLUG3DUW\                             $FW
u   7RUWVWR/DQG                u +RXVLQJ                        6HQWHQFH                                                                  86&                           u $UELWUDWLRQ
u   7RUW3URGXFW/LDELOLW\                $FFRPPRGDWLRQV        u *HQHUDO                                                                                                            u $GPLQLVWUDWLYH3URFHGXUH
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV    u 'HDWK3HQDOW\                    ,00,*5$7,21                                                                            $FW5HYLHZRU$SSHDORI
                                              (PSOR\PHQW               2WKHU                     u 1DWXUDOL]DWLRQ$SSOLFDWLRQ                                                                $JHQF\'HFLVLRQ
                                     u $PHUZ'LVDELOLWLHV    u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ                                                                    u &RQVWLWXWLRQDOLW\RI
                                              2WKHU                 u &LYLO5LJKWV              $FWLRQV                                                                                6WDWH6WDWXWHV
                                     u (GXFDWLRQ                 u 3ULVRQ&RQGLWLRQ
                                                                     u &LYLO'HWDLQHH
                                                                           &RQGLWLRQVRI
                                                                           &RQILQHPHQW
925,*,1(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u         5HPDQGHGIURP           u  5HLQVWDWHGRU              u  7UDQVIHUUHGIURP
                                                                                                                                                u  0XOWLGLVWULFW                                          u 0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                             $SSHOODWH&RXUW             5HRSHQHG                        $QRWKHU'LVWULFW       /LWLJDWLRQ                                          /LWLJDWLRQ
                                                                                                                       (specify)                        7UDQVIHU                                              'LUHFW)LOH
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                          31 USC 5321(a)(5)
9,&$86(2)$&7,21                     %ULHIGHVFULSWLRQRIFDXVH
                                          Complaint for federal taxes
9,,5(48(67(',1    u &+(&.,)7+,6,6$&/$66$&7,21                                                '(0$1'                                                 &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
&203/$,17      81'(558/()5&Y3                                                         43,306.29                                             -85<'(0$1'         u <HV      u 1R
9,,,5(/$7('&$6( 6
                       (See instructions):
,)$1<                           -8'*(                                                                                                      '2&.(7180%(5
'$7(                                                                    6,*1$785(2)$77251(<2)5(&25'
04/06/2020                                                             /s/ Emily K. Miller
)252)),&(86(21/<

    5(&(,37                     $02817                                   $33/<,1*,)3                                          -8'*(                                       0$*-8'*(
                         Case 1:20-cv-00907 Document 1-2 Filed 04/06/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                          District
                                                    __________     of Columbia
                                                               District of __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No. 1:20-cv-00907
                                                                      )
                     Richard J. Chandler                              )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Richard J. Chandler
                                           Obertillstrass 11
                                           Adliswil CH-8134
                                           Switzerland




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Emily K. Miller
                                           US Department of Justice - Tax Division
                                           P.O. Box 227 Ben Franklin Station
                                           Washington, D.C. 20044



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                           Case 1:20-cv-00907 Document 1-2 Filed 04/06/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:20-cv-00907

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
